"Except in one particular I am in accord with the opinion of Chief Justice Givens in this case. The point on which I am unable to agree with him is as to labor performed *Page 74 
upon vegetables received by appellant on consignment. I believe all the labor mentioned in this case, including that on produce consigned to appellant, is "agricultural labor" within the meaning of the unemployment compensation law and is not "covered employment" by reason of which the excise tax should be imposed." (Batt v. Unemployment Compensation Law, 63 Idaho 572,123 P.2d 1004, 139 A.L.R 157.)
It is generally recognized that dairy farming is an agricultural pursuit.
Agriculture. "* * * dairying."
Dairy, "A dairy farm." Dairying "the business of conducting a dairy farm." Funk  Wagnalls dictionary.
Agriculture. "In this broad use it includes * * * dairying * * *."
Dairy. "The department of farming or of a farm that is concerned with the production of milk, butter and cheese." * * * "Hence a dairy farm." Webster's dictionary.
Dairying. "The occupation or business of a dairy farmer or dairyman. It has been held to be included in 'agriculture' in the broad sense of that term." 25 C.J.S. 440.
Dairy. "The department of farming or of a farm that is concerned with the production of milk, butter and cheese, hence a dairy farm." Holmes v. Travelers Ins. Co., (Tex.),148 S.W.2d 270.
On the pivotal point involved, appellant's authorities hold, either that the status of employees within a processing or manufacturing plant or those connected with delivery of the products after processing or manufacture were not engaged in agricultural pursuit, H. Duys  Co., Inc. v. Tone, (Conn.),5 A.2d 23; Employment Security Commission v. Arizona CitrusGrowers, (Ariz.), 144 P.2d 682; Sanitary Milk  Ice CreamCo. v. Hickman, (W.Va.), 193 S.E. 553; which class of employees are not involved herein, or recognize the distinction between the above and those employees bringing farm products to the plant for processing or manufacture, North Whittier HeightsCitrus Ass'n. v. National Labor Relations Board, C.C.A. 9th,109 F.2d 76. In the latter instance, holding them to be engaged in *Page 75 
agricultural employment. (State v. Christensen, (Wash.),137 P.2d 512; Rodgers v. Nebraska State Ry. Commission (Neb.),279 N.W. 800; Bucher v. American Fruit Grower's Co. (Pa.),163 A. 33.)
It would therefore seem apparent that if the farmers individually delivered their milk from and in connection with their farms to respondent's creamery, they and their employees engaged in such work would be, under both the 1941 and 1943 statutes, engaged in an agricultural pursuit.
The services performed by these drivers is thus essentially agricultural and is not divested of such characteristic because performed through, by means of and for a collective cooperative agency rather than by each individual farmer. (Big Wood CanalCompany v. Unemployment Compensation Division of the IndustrialAccident Board, 61 Idaho 47, 100 P.2d 49, 139 A.L.R. 1165; BigWood Canal Company v. Unemployment Compensation Division of theIndustrial Accident Board, 63 Idaho 85, 126 P.2d 15, 146 A.L.R. 1321.)
The conclusion reached obviates the necessity of determining whether these truck drivers were or were not independent contractors.
The order of the board is therefore affirmed.
Ailshie, C.J., and Budge and Holden, JJ., concur. *Page 76